Citation Nr: 0528411	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-27 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased initial disability rating for 
post traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board notes that the veteran was initially denied service 
connection for PTSD because a July 2000 rating decision held 
that the claim was not well-grounded.  However, the RO 
revisited the matter under the Veterans Claims Assistance Act 
(VCAA) and granted service connection for PTSD, evaluated as 
50 percent disabling, in December 2001.

A September 2003 rating decision, corrected the date for 
service connection for PTSD to July 27, 1999.  In June 2004, 
the Board remanded the issue for further development.  

In September 2005, the veteran waived initial RO review of 
additional medical evidence.  


FINDING OF FACT

The veteran's service-connected PTSD is productive of no more 
than occupational and social impairment with reduced 
reliability and productivity due to difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for an initial assignment in excess of 50 
percent for the veteran's service-connected PTSD have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit sought.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in a 
June 2004 VCAA letter, the appellant was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the June 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in June 2004 which was 
after the rating decision on appeal.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement was harmless error for the reasons specified 
below.

In the June 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private and VA medical records and examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under 38 
C.F.R. § 4.130, Code 9411, PTSD is rated, as follows:

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short - and long - term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; an intermittent inability 
to perform the activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, 
one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

VA progress notes from 2000 indicated a PTSD diagnosis.  An 
October 2000 VA intake assessment provided a PTSD diagnosis 
and Global Assessment of Function (GAF) score of 35.  During 
an October 2001 VA examination, the veteran complained about 
stress and ability to relate to people.  The veteran denied 
any suicidal ideation.  Evaluation of the veteran's mental 
status showed that his immediate and recent memories were 
both intact, he was oriented in all spheres, his speech was 
slow and hesitant, his thought content contained no suicidal 
or homicidal ideation.  There were no delusions, abstract 
ability was concrete, concentration was intact, judgment was 
intact, and insight was poor.  The examiner stated that the 
veteran was competent and competent to handle his own funds.  
The diagnosis was PTSD, with a GAF score of 50.

A July 2002 statement from apparently the veteran's common 
law wife, revealed that the veteran tended to want to be 
alone and easily was angry and frustrated.  

The veteran was again afforded a PTSD examination in July 
2004.  The examiner noted that the veteran possessed a low 
number of social relationships that were of normal depth and 
intensity.  The veteran apparently suffered a stroke in 1996.  
The veteran complained of overall forgetfulness, word-finding 
difficulties, occasional nightmare, and denied any history of 
suicidal ideation.  The examiner noted that the veteran's 
most troublesome symptom was his inability to take care of 
himself after his stroke.  The examiner found that the 
veteran's psychosocial functioning post-military service has 
been fair for occupational, managing routing responsibilities 
of self-care, family role functioning, physical health, 
social and interpersonal relationships and recreational and 
leisure pursuits.  The extent of social impairment and work 
impairment over the past 12 months was significant but 
largely attributed to his 1996 stroke.  The veteran did not 
contend that his unemployment was due to his mental disorder.  
The veteran's mental evaluation revealed that he was dressed 
and groomed appropriately.  No gross abnormalities and motor 
movements were noted, his manner was cooperative, his speech 
was somewhat slurred and mildly slowed, his mood was 
generally pleasant, the veteran tended to ramble, but there 
were no bizarre hallucinations or delusions.  The veteran's 
memory appeared clouded, concentration was largely impaired, 
immediate retention was limited, judgment appeared to be 
intact but insight was poor.  The examiner opined that the 
veteran's overall level of traumatic stress exposure was 
estimated to be moderate.  The veteran's PTSD symptoms 
included an occasional recurrent dream which was brought on 
by watching war movies and may have occurred 2 to 3 times per 
year.  The veteran' efforts  to avoid thought and 
conversations associated with trauma resulted in outbursts of 
anger, difficulty concentrating, and an exaggerated startled 
response.  Hypervigilance symptoms were only present when the 
veteran was surrounded by many people.  The examiner 
commented that the veteran may have been limited in his 
responses due to his stroke and cultural barriers.  The 
examiner concluded that the veteran was likely to meet the 
DSM-IV criteria for PTSD.  The veteran exhibited little in 
the way that could be suggestive of a chronic hyperarousal 
state.  The examiner asserted that the veteran's PTSD 
symptoms were only partially believed to be responsible for 
his impaired financial status and limited quality of life.  
The majority of the veteran's impairment was attributed by 
both him and his wife to his 1996 stroke.  The diagnosis was 
PTSD, chronic mild, and the GAF score was 59, mild to 
moderate symptoms consistent with PTSD and moderate 
impairment in social and occupational functioning secondary 
to his 1996 cerebrovascular accident.  The examiner stated 
that the veteran continued to be competent for VA purposes.  

June 2005 VA progress notes revealed that the veteran 
complained that about every 3 weeks he had an exacerbation of 
flashbacks, intrusive thoughts, bad dreams, nightmares, and 
depression.  More often than not his mood was down, he was 
not suicidal.  He isolated daily to avoid conflicts with 
others in his home.  The veteran's appearance was well-
groomed, he had good eye contact, his speech was a normal 
rate and tone, his mood was down, his affect was depressed, 
and his insight was good.  The provisional diagnosis was PTSD 
with a GAF score of 50.  

The Board recognizes the veteran's difficult in establishing 
and maintaining effective work and social relationships.  
However, the medical evidence has not demonstrated that the 
veteran's PTSD symptoms warrant a rating in excess of 50 
percent.  The veteran denied suicidal ideation, he tended to 
ramble and his speech was slow yet not illogical, there were 
no delusions, his judgment was intact, the veteran appeared 
to be well-groomed.  The examiner in the July 2004 VA 
examination indicated the veteran's most troublesome symptom 
was his inability to take care of himself after his 1996 
stroke.  Furthermore, the examiner opined that the veteran 
had fair psychosocial functioning and that the veteran may 
have been limited in his responses due to his stroke and 
cultural barriers.  Although the veteran's nightmares and 
depression appeared to be exacerbated as evidenced by the 
June 2005 VA progress notes, the veteran was not suicidal and 
continued to be well-groomed, his insight was good, his 
speech was normal, and he maintained a GAF score of 50.  

The Board also believes that the reported clinical 
examination findings in conjunction with the reported GAF 
score predominantly ranging from 50 to 59 supports a finding 
that the veteran's disability pictures falls within the 
criteria for a 50 percent rating.  Global Assessment of 
Functioning (GAF) is a scale from 0 to 100, reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
("DSM-IV") (100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms).  See also 
38 C.F.R. §§ 4.125, 4.126, 4.130.  According to the DSM-IV, a 
GAF score between 31 and 40 is reflective of some impairment 
in reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work); a GAF 
between 41 and 50 is reflective of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment social, occupational, 
or school functioning (no friends, unable to keep a job).  
Although the veteran's October 2000 VA intake examination 
showed a GAF score of 35, subsequent medical records have 
shown that the veteran's GAF score predominantly has been 
within the GAF range of 51-60 which DSM-IV defines as being 
indicative of moderate symptoms (e.g. flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  As 
discussed above, the clinical findings on examination do not 
fall within the criteria for a rating in excess of 50 
percent.  It appears from examination findings that the 
veteran's functioning is closer to that reflected by moderate 
disability.  At any rate, the Board views the totality of the 
clinical findings as showing that the veteran's PTSD 
disability picture falls within the criteria listed for a 50 
percent rating.  In other words, the Board finds that the 
preponderance of the evidence now of record is against 
entitlement to a rating in excess of 50 percent.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


